Citation Nr: 0605393	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-17 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from January 1978 to March 
1978.

By rating decision in June 1978, entitlement to service 
connection for a psychiatric disorder was denied.  The 
veteran received written notice of this denial by letter in 
July 1978.  The veteran failed to file a timely appeal 
following receipt of the July 1978 notice of denial; 
therefore, the June 1978 rating decision is final.  

This appeal arises from a May 2004 rating decision of the 
Cleveland, Ohio Regional Office (RO).

The issue of entitlement to service connection for a 
psychiatric disorder on a de novo basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
psychiatric disorder was denied by rating decision in June 
1978.

2.  The appellant received written notice of this denial by 
letter in July 1978; however, he did not file a timely appeal 
therefrom and that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is sufficient to establish a reasonable 
possibility that the new evidence, when viewed in context of 
all of the evidence, would result in a different outcome.




CONCLUSION OF LAW

Evidence received since the June 1978 rating decision that 
denied entitlement to service connection for a psychiatric 
disability is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was honorably discharged from the military in 
March 1978 after being declared medically unfit for 
enlistment because of a heart condition.  Among the benefit 
claims he filed that same month, the veteran sought 
compensation for a psychiatric disorder.  The veteran's 
medical records, including a February 1978 medical 
examination, show no evidence of a psychiatric disorder.

By rating decision in June 1978, service connection for a 
psychiatric disorder was denied.  It was determined that the 
record showed no evidence of a psychiatric disorder.  The 
veteran received written notice of this denial by letter in 
July 1978.  He failed to take any action with respect to the 
June 1978 denial; thus, this decision is final and is not 
subject to revision on the same factual basis.  In order to 
reopen his claim, the veteran must present or secure new and 
material evidence with respect to the claim which has been 
disallowed.  38 C.F.R. §§ 3.104, 20.302 (2005). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

The Board notes that 38 C.F.R. § 3.156(a), which defines "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case as the veteran filed his 
claim to reopen in July 2003.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record after the June 1978 final rating 
decision includes extensive medical records chronicling 
psychiatric treatment received from the Chillicothe VA 
Medical Center (VAMC) (January 2003), the Columbus VA 
Outpatient Clinic (OPC) (January 2003-January 2004), the 
Riverside Methodist Hospital (February 2003), the Mount 
Carmel Health System (May 2002-February 2003), the Dayton 
VAMC (August 2003), and the Cincinnati VAMC (January 2005).  
The veteran has been diagnosed with schizophrenia (during a 
May 2002 Mount Carmel visit, for example) and various other 
psychiatric disorders.  

The medical records from May 2002 to January 2005 provide a 
detailed chronicle of the veteran's recent psychiatric 
problems, including schizophrenia, suicidal and homicidal 
thoughts, depression, and alcohol dependence.  It is 
uncertain how long he has been afflicted, as his file 
contains nothing from between May 1978 and May 2002.  He told 
a doctor at the Chillicothe VAMC in January 2003 that the VA 
had diagnosed him with schizophrenia twenty years before and 
that he had been hearing voices for the past twenty-seven 
years.  

The additional evidence submitted was not previously 
considered and bears directly and substantially on the 
specific issue under consideration; that is, whether the 
veteran suffers from a psychiatric disorder that was incurred 
in or aggravated during service.  

The medical evidence in June 1978, when the veteran's claim 
was previously considered, failed to demonstrate the presence 
of a psychiatric disorder in service or at the time of that 
claim.  Conversely, the additional evidence submitted with 
the claim to reopen includes medical records manifesting 
psychiatric disability.

The additional evidence submitted is the first medical 
evidence of a psychiatric disorder.  Thus, this evidence 
relates to an unestablished fact necessary to support the 
veteran's claim; that is, whether the veteran currently 
suffers from a psychiatric disorder.  Accordingly, the 
additional evidence is both new and material as it raises a 
reasonable possibility of substantiating the veteran's claim 
of service connection for a psychiatric disorder.  Therefore, 
the veteran's claim is reopened. 

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  The Board notes that due to the fact that the 
instant claim must be further developed the veteran will have 
an additional opportunity to present evidence and argument in 
support of his de novo claim.  Consequently, the Board finds 
that no prejudice will inure to the veteran as a result of 
this decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  In this 
regard, the Board again notes that the issue at bar must be 
remanded for additional development.  Consequently, as the 
Board has determined that new and material evidence has been 
submitted relative to the service connection claim, further 
action under the Veterans Claims Assistance Act of 2000 will 
be accomplished as part of the development of the underlying 
claim of service connection for a psychiatric disorder on a 
de novo basis.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened.  To this extent only, the 
benefit sought on appeal is granted.


REMAND

The veteran contends that the RO erred by failing to grant 
service-connection for a psychiatric disorder.  

The veteran contends that he has received treatment by VA 
facilities from 1978 to the present.  Requests must be made 
to the Chillicothe VAMC, the Columbus VAOPC, and the Dayton 
VAMC for the veteran's medical records from March 1978 to the 
present.  

The records, including the veteran's May 2002 statement to a 
VA psychiatrist, also show that the veteran applied for and 
possibly received Social Security disability benefits.  The 
Court has held that the VA has a duty to attempt to secure 
all records of the Social Security Administration (SSA) 
regarding the veteran's claim for SSA disability benefits. 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992). Thus, 
the RO must obtain complete copies of all SSA decisions and 
the records utilized in deciding the veteran's claim for SSA 
disability benefits.

The duty to assist requires that the VA provide a medical 
examination or obtain a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2005).  Despite being filled with treatment 
records concerning his psychiatric disability, the veteran's 
medical record does not contain a comprehensive psychiatric 
examination providing a nexus opinion as to the cause of his 
present disability.  The veteran should be afforded a VA 
examination that takes into account all of the evidence of 
record and includes a medical opinion as to whether a current 
psychiatric disorder resulted from his military service.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all VA 
treatment records from the Chillicothe 
VAMC, the Columbus VAOPC, and the Dayton 
VAMC from March 1978 to the present.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder. 

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions (if any) 
relating to the veteran's claim for 
disability benefits and all records on 
which such decisions are based. If a 
decision has not been rendered 
concerning the veteran's claim for SSA 
disability benefits, written 
confirmation of this should be obtained 
from the SSA. Once obtained, all records 
must be associated with the claims 
folder.

3.  Following completion of the above 
developments, the veteran should be 
scheduled for a VA examination that 
should be conducted by a VA physician who 
has the appropriate expertise to evaluate 
the veteran's claim.  The claims folder 
must be made available to the physician 
for review prior to the examination and 
all necessary testing should be 
accomplished.  The physician should 
provide a diagnosis for all current 
psychiatric disorders.  Based on a review 
of the entire record and the current 
examination, the examiner should render 
an opinion as to whether it is at least 
as likely as not that any current 
psychiatric disorder is related to the 
veteran's military service.  The 
underlined burden of proof must be 
utilized by the physician in rendering an 
etiological opinion.  All factors upon 
which the medical opinion is based must 
be set forth for the record.

4.  The RO should review the expanded 
record and re-adjudicate the issue on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued and the 
veteran should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


